Citation Nr: 1625362	
Decision Date: 06/23/16    Archive Date: 07/11/16

DOCKET NO.  08-15 601	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 20 percent for post-operative lumbosacral spine disease (low back disability).

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel



INTRODUCTION

The Veteran had active duty service from June 1975 to July 1977.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  In August 2010 and February 2012, the Board remanded the claim for a higher evaluation for a low back disability for additional development.  This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

As to the TDIU claim, the Board finds that it has jurisdiction over the TDIU claim because the Veteran has claimed, in substance, that his low back disability prevents him from working.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

A remand is required because the Veteran's VA and private treatment records, dated from mid-2013 to the present, have not been associated with the claims file despite the fact that he receives on going treatment for his back disability.  See 38 U.S.C.A. § 5103A(b) (West 2014); Bell v. Derwinski, 2 Vet. App. 611 (1992) (holding that VA adjudicators are deemed to have constructive notice of VA treatment records).  Given the above development, the Board also finds that all the issues on appeal should be remanded to afford the Veteran VA examinations to ascertain the current severity of his low back disability, post-operative lumbosacral spine scar, and left leg radiculopathy to include all problems they cause with employment.  See 38 U.S.C.A. § 5103A(d) (West 2014); Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007) (an adequate VA medical examination must consider the Veteran's pertinent medical history).

Accordingly, the appeal is REMANDED to the AOJ for the following actions:

1.  Associate with the claims file the Veteran's post-August 2013 treatment records for the VA North Texas Healthcare System.  

2.  After obtaining all need authorizations from the Veteran, associate with the claims file any outstanding private treatment records including his post-2012 or post-2013 treatment records from Brian W. Lengel, M.D., Gary D. Prant, DPM, Laser Spine Institute, Central Texas Spine Institute, Union Treatment Center, Capital Pain Institute, Austin Back Clinic, North West Hills Surgical Hospital, Dr. Randall F. Dryer, and Austin Radiological Association.

3.  Notify the Veteran that he may submit statements from himself and from other individuals who have first-hand knowledge of his current problems due to his low back disability, post-operative lumbosacral spine scar, and left leg radiculopathy to include their impact on his ability to obtain and retrain employment.  The Veteran should be provided an appropriate amount of time to submit this lay evidence.

4.  Schedule the Veteran for an examination to determine the severity of his low back disability.  The claims folder should be made available to and reviewed by the examiner.  The examiner is to identify all pathology found to be present and respond to the following: 

i.  The examiner should conduct complete range of motion of the low back with specific findings as to flexion, extension, rotation, and side to side bending.  To the extent possible, the examiner must express any functional loss in terms of additional degrees of limited motion of the Veteran's low back, i.e., the extent of the Veteran's pain-free motion.

ii.  In providing the requested opinions regarding the range of motion of the low back, the examiner must also comment on any reports of flare-ups to include describing, if possible, any additional degrees of limited motion of the low back during these flare-ups.

iii.  The examiner should also state whether the low back disability has been productive of any incapacitating episodes, which are defined as periods of acute signs and symptoms that require bed rest prescribed by a physician or treatment by a physician, and if so, the frequency and duration of those episodes.  

iv.  The examiner should discuss if the Veteran has bowel or bladder problems related to his low back disability.

v.  The examiner should discuss the nature and severity of any right lower extremity and left lower extremity radiculopathy.

vi.  The examiner must also discuss the scar and nature of the Veteran's scar(s).  

5.  Then readjudicate the appeal.  If any benefit sought on appeal remains denied, furnish the Veteran a supplemental statement of the case (SSOC) that gives him notice of all the evidence added to the record since the August 2012 SSOC including the March and May 2013 VA examinations and the treatment records added to Virtual VA in August, September, and October 2013.  The Veteran should be given an appropriate opportunity for response before returning the appeal to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

